                                                                                           &r~~a
Jason M. Drangel (JD 7204)
idrangel@ipcounselors.com
                                                    0
                                                           ! 9 CV
                                                           o·,
                                                    /,,4 ,_,;                  21. 22.
                                                                                ,,,.,1 -          .
Ashly E. Sands (AS 7715)
asands@ipcounselors.com
Brieanne Scully (BS 3711)
bscully@ipcounselors.com
Danielle S. Yarnali (DY 4228)
dfuttennan@ipcounselors.com
EPSTEIN DRANGEL LLP
60 East 42nd Street, Suite 2520
New York, NY 10165
Telephone:     (212) 292-5390
Facsimile:     (212) 292-5391
Attorneys for Plaintiff
Golden Goose S.p.A. d/b/a
Golden Goose Deluxe Brand

                            UNITED STATES DISTRJCT COURT
                           SOUTHERN DISTRICT OF NEW YORl(

                                                I
                                                                      Civil Case No.:
                                                I
                                                I
GOLDEN GOOSE S.P.A. D/B/A GOLDEN GOOSE
DELUXE BRAND,                                   !                                           0 _,/
                                                                  fUPRD.C10cUPt:10e>l.8E"'Di+jl---_,__~
                                                          1) TEMPORARY RESTRAINING
                                                I
                                                I
                                                I
Plaintiff                                               ORDER; 2) ORDER RESTRAINING
                                                        MERCHANT STOREFRONTS AND
V.                                                         DEFENDANTS' ASSETS WITH
                                                I
                                                        THE FINANCIAL INSTITUTIONS;
                                                I
                                                I

ADASHOE00l, B DESIGNERBRAND, CHERJN,                    3) ORDER TO SHOW CAUSE WHY
DESIGNER BRAND004,             ETERNITY154, !            A PRELIMINARY INJUNCTION
FEIXIANGJ020,      FOOT_LOCKER,       FR003, !           SHOULD NOT ISSUE; 4) ORDER
GDB_2020, GGD888, GGDB_STOREl, GGDB2020, '                 AUTHORIZING BIFURCATED
GLOBALPURCHASE98,        GOODWELLSHOP99,                 AND ALTERNATIVE SERVICE;
HIGOU,      JUBAOPEN6666,       JUN19842019,              AND 5) ORDER AUTHORIZING
K.AKASPORTS,    LONGWEI888,      LUCKY1866,                  EXPEDITED DISCOVERY
LUXURY_CHEAPSHOES7,             LUXURY_0l,
LUXURYITAL Y, LUXURYSTAR, NKSHOES_7,
NKSHOES_9,     OUTDOOR_00l,     PASSION789,                      FILED UNDER SEAL
QIANHONG0l, QIANMAOYI, QINCHUAN999,
RUNNING 11, SHIHAO123, SHOES_63, SHOES_SG,
SHOES1992410,    SHOES9896,    SHUNLI_2020,
SPORT_STANDARD002, SPORT_STANDARD006,
SPORTSHOESOEM,      TOPLILILI,  TWINKLE65,
UGGGGSHOP2019,     UTAKATA,     WHITESHOE,
WHITESHOE888, WXNNH123, YANQII 763366,
YEEZY_BOOST_350,        YEEZY506~       and
ZHIYUAN10178,

Defendants
                                 GLOSSARY


Plaintiff or Golden       Golden Goose S.p.A. d/b/a Golden Goose Deluxe
Goose                     Brand
Defendants                AdashoeOO 1,           B_ designerbrand,        Cherin,
                          Designer_brand004, Eternity 154, Feixiang_2020,
                          Foot_locker, Fr003, Gdb_2020, Ggd888, Ggdb_storel,
                          Ggdb2020,       Globalpurchase98,     Goodwellshop99,
                          Higou, Jubaopen6666, Junl9842019, Kakasports,
                          Longwei888,       Luckyl 866,      Luxury_cheapshoes7,
                          Luxury_Ol, Luxuryitaly, Luxurystar, Nkshoes_7,
                          Nkshoes_9, Outdoor_OOl, Passion789, QianhongOl,
                          Qianmaoyi, Qinchuan999, Runningll, Shihao123,
                          Shoes_63, Shoes_sg, Shoes1992410, Shoes9896,
                          Shunli_2020, Sport_standard002, Sport_standard006,
                          Sportshoesoem, Toplilili, Twinkle65, Uggggshop2019,
                          Utakata, Whiteshoe, Whiteshoe888, Wxnnh123,
                          Yanqi1763366, Yeezy_boost_350, Yeezy5066 and
                          ZhiyuanlO 178
DHgate                    Dunhuang Group d/b/a DHgate.com, an online
                          marketplace and e-commerce platform which allows
                          manufacturers, wholesalers and other third-party
                          merchants, like Defendants, to advertise, distribute,
                          offer for sale, sell and ship their wholesale and retail
                          products originating from China directly to consumers
                          worldwide and specifically to consumers residing in the
                          U.S., includin New York
E stein Dran el           E stein Dran el LLP, counsel for Plaintiff
New York Address          244 Madison Ave, Suite 411, New Yo k, NY 10016
Com taint
Application           Plaintiffs Ex Parte Application for: 1) a temporary
                      restraining order; 2) an order restraining Merchant
                      Storefronts ( as defined infra) and Defendants' Assets
                      (as defined infi-a) with the Financial Institutions (as
                      defined infi-a); 3) an order to show cause why a
                      preliminary injunction should not issue; 4) an order
                      authorizing bifurcated and alternative service and 5) an
                      81:der authorizing expedited discovery filed on March
                      \u, 2020
Baggiani Dec.         Declaration of Sandro Baggiani in Support of
                      Plaintiffs A lication
Scully Dec.           Declaration ofBrieam1e Scully in Support of Plaintiffs
                      A lication
Golden Goose Products A leading Italian high-end luxury men's and women's
                      fashion and accessories brand that launched in or about
                      2000, which has distinguished itself with innovative but
                      artisan s irited roducts
Golden Goose          U.S.   Trademark Registration Nos.: 3,240,074 for
Registrati<ffls          "GOLDEN GOOSE DELUXE BRAND" for a variety
                         of goods in Class 14 and 25 with a constructive date of
                         first use of December 12, 2005; 4,427,149 for
                         "GOLDEN GOOSE DELUXE BRAND" for a variety
                         of goods in Class 18; and 4,911,084 for "GGDB" for a
                         variety of goods in Class 18 and 25
Golden Goose             U.S. Trademark Serial Application Nos.: 79/218,875
Applications


                         fm                 fomaricty of goods in Class! 8 ""'
                                                             ,1
                                                             (~

                          25; and 79/244,715 for GOLDEN GOOSE DELUXE BRAND for a
                          variety of goods in Class 18 and 25
Golden Goose Marks        The marks covered by the Golden Goose Registrations
                          and the Golden Goose Annlications
Counterfeit Products     Products bearing or used in connection with the Golden
                          Goose Marks, and/or products in packaging and/or
                          containing labels bearing the Golden Goose Marks,
                          and/or bearing or used in connection with marks that
                         are confusingly similar to the Golden Goose Marks
                         and/or products that are identical or confusingly similar
                         to the Golden Goose Products
lnfrine:ine: Listine:s   Defendants' listings for Counterfeit Products
User Accounts            Any and all websites and any and all accounts with
                         online marketplace platforms such as DHgate, as well
                         as any and all as yet undiscovered accounts with
                         additional online marketplace platforms held by or
                         associated with Defendants, their respective officers,
                         employees, agents, servants and all persons in active
                         concert or participation with anv of them
Merchant Storefronts     Any and all User Accounts through which Defendants,
                         their respective officers, employees, agents, servants
                         and all persons in active concert or participation with
                         any of them operate storefronts to manufacture, import,
                         export, advertise, market, promote, distribute, display,
                         offer for sale, sell and/or otherwise deal in Counterfeit
                         Products, which are held by or associated with
                         Defendants, their respective officers, employees,
                         agents, servants and all persons in active concert or
                         particiDation with any of them
Defendants' Assets       Any and all money, securities or other property or
                         assets of Defendants (whether said assets are located in
                         the U.S. or abroad)
Defendants' Financial    Any and all financial accounts associated with or
Accounts                 utilized by any Defendants or any Defendants' User
                         Accounts or Merchant Storefront(s) (whether said
                         account is located in the U.S. or abroad)
Financial Institutions   Any and all banks, financial institutions, credit card
                                      ii
                      companies and payment processing agencies, such as
                      DHgate (e.g., DHpay.com), PayPal Inc. ("PayPal"),
                      Payoneer Inc. ("Payoneer") and PingPong Global
                      Solutions, Inc. ("PingPong") and other companies or
                      agencies that engage in the processing or transfer of
                      money and/or real or oersonal property of Defendants
Third Party Service   Online platforms, including, without limitation, those
Providers             owned and operated, directly or indirectly by DHgate,
                      as well as any and all as yet undiscovered online
                      marketplace platfonns and/or entities through which
                      Defendants, their respective officers, employees,
                      agents, servants and all persons in active conceit or
                      participation with any of them manufacture, impo1i,
                      export, advertise, market, promote, distribute, offer for
                      sale, sell and/or otherwise deal in Counterfeit Products
                      which are hereinafter identified as a result of any order
                      entered in this action, or otherwise




                                   Ill
         On this day, the Comi considered Plaintiffs ex parte application for the following: 1) a

temporary restraining order; 2) an order restraining Merchant Storefronts and Defendants' Assets

with the Financial Institutions; 3) an order to show cause why a preliminary injunction should not

issue; 4) an order authorizing bifurcated and alternative service and 5) an order authorizing

expedited discovery against Defendants, Third Paiiy Service Providers and Financial Institutions

in light of Defendants' intentional and willful offerings for sale and/or sales of Counterfeit

Products. 1 A complete list of Defendants is attached hereto as Schedule A, which also includes links

to Defendants' Merchant Storefronts and Infringing Listings. Having reviewed the Application,

Declarations of San_dro Baggiani and Brieanne Scully, along with exhibits attached thereto and

other evidence submitted in support thereof, the Court makes the following findings of fact and

conclusions oflaw:

                       FACTUAL FINDINGS & CONCLUSIONS OF LAW

         1.      Plaintiff Golden Goose lsa leading ltahanliign-eiiinuxury men's<lfifr~

fashion and accessories brand that launched in or about 2000, which has distingui                    itself with

innovative but artisan spuited products, a low-key communication str                 y and a highly selective

placement in venues that share the brand's philosophy and 1           gained notoriety for its Golden Goose

Products. The Golden Goose Products are dis ·              ed through a network of more than 700 exclusive

multi-brand stores and franchisees,          g with seven directly operated flagship stores in the United

States and abroad.



Golden Goo      Products and Golden Goose Marks through its use, advertising and promotion, Plaintiff

has al         cted its valuable nghts by filmg for and obtaining federal trademark registrations.



1 Where a defmed term is referenced herein and not defined herein, the defined term should be understood as it is

defmed in the Glossary.
                                                       1
          .
                  _..,....._.------------:---=---=-------:---:-=-------:-:-:-----=-:---
                  3.       eic_ample, Golden Goose owns U.S. Trademark Registration Nos.: 3,240,074 fo1

        "GOLDEN GOOSE DEtll~E BRAND" for a variety of goods in Class 14 and 25 with                                    1
         .                                                                                                                 I
        c~nstructive date of first use ofDece     er 12, 2005; 4,427,149 for "GOLDEN GOOSE DELUX
         I
        ~RAND" for a variety of goods in Class 18;        d 4,911,084 for "GGDB" for a variety of goods n

             lass 18 and 25. Golden Goose owns U.S. Trader        k Serial Application Nos.: 79/21 , 75 or
                                                                                                               I




         egisttruion o f ~ fm, emidy of goods in Cfass                                       d791244,7) foe
    I                                (;~~
    /registration of GOLDEN GOOSE DELUXE BRAND for a variety of goods in         ass 18 and 25.
                                                                                                          I
!                                                                                                         ;
I                 4.      Defendants me manufacturing, importing,         xporting, advertising, markfting,

I       promoting, distributing, displaying, offering for sale o Counterfeit Product through Defend~nts'

        User Accounts and Merchant Storefronts with D gate (see Schedule A for links to Defend~ts'

        Merchant Storefronts and Infringing Listing ;

                  5.      DHgate is an online       mketplace and e-commerce platform,. which a lows

        manufacturers and other third-pa       merchants, like Defendants, to advertise, distribute, offij'r for

        sale, sell and ship their retail roducts, which, upon information and belief, primarily orig_ nate

        from China, directly to c     sumers worldwide and specifically to consumers residing in the ~.S.,

\ including New Yorlc.                                                                                    \

'                 6.      D endants are not, nor have they ever been, authorized distributors or license~s of
•                                                                                                          i
\the Golden              oose Products. Neither Plaintiff, nor any of Plaintiffs authorized agents, ~av~
    \                                                                                                      i               !

    konsente           to Defendants' use of the Golden Goose Marks, nor has Plaintiff consente~
    I                                                                                                          I       •

    befi dants' use of mm-ks that are confusingly similar to, identical to and constitute a counterfeit\hg
              ?                                                                                                    I
        ortnfrhrgemenl of !h<l Gold~arks;                                                                      1
        @.                Plaintiff is likely to prevail on its Lanham Act and related common law claims at

        trial;
                                                           2
       8.        As a result of Defendants' infringements, Plaintiff, as well as consumers, are likely

to suffer immediate and irreparable losses, damages and injuries before Defendants can be heard

in opposition, unless Plaintiff's Application for ex parte relief is grante~

            a. \~cfendants 11ave ottered for sale and soi                        nterfeit Products that

               i~fr~ge the Golden Goose Marks;                                          7
            b. Plaintiff,has well-founded fears that more Counterfeit Pro        cts will appear in the

               marketpl~zhat consumers may be misled, confused            d disappointed by the quality

               of these Coun rfeit Products, resulting in i ·ury to Plaintiffs reputation and

               goodwill; and that laintiff may suffer los of sales for its Golden Goose Products;

               and

            c. Plaintiff has well-founded ears t at if it proceeds on notice to Defendants on this

               Application, Defendants will: i) secret, conceal, desh·oy, alter, sell-off, transfer or

               otherwise dispose of or de      with ounterfeit Products or other goods that infringe

               the Golden Goose Mark , the means o obtaining or manufacturing such Counterfeit

               Products, and record relating thereto i t are in their possession or under their

               control, (ii) infmm    eir suppliers and other~Plaintiffs claims with the result being

               that those suppli rs and others may also secret, c nceal, sell-off or otherwise dispose

               of Counterfei     roducts or other goods infringing th Golden Goose Marks, the means

               of obtainin or manufacturing such Counterfeit Produc , and records relating thereto

               that are   jh their possession or under their control, (iii) s cret, conceal, transfer or
                          '
               otherfse dispose of their ill-gotten proceeds from its sales o Counterfeit Products



               r
               or /1er goods infringing the Golden Goose Marks and records elating thereto that

                   in their possession or under their control and/or (iv) open new Us · Accounts and

             / Merchant Storefront under new or different names and continue to offer         r sale and

               sell Counterfeit Products with little to no consequence;

                                                     3
      :,y        The balance of potential harm to Defendants of being prevented from continuing to

profit from their illegal and infringing activities if a tempora1y restraining order is issued is far

outweighed by the potential harm to Plaintiff, its business, the goodwill and reputation built up in

and associated with the Golden Goose Marks and to its reputations if a temporary restraining order

is not issued;

                 Public interest favors issuance of the temporary restraining order in order to protect

Plaintiffs interests in and to its Golden Goose Marks, and to protect the public from being deceived

and defrauded by Defendants' passing off of their substandard Counterfeit Products as Golden

Goose Products;

   ;:n/   f1:.   Plaintiff has not publicized its request for a tempormy restraining order in any way;

   6, if.        Service on Defendants via electronic means is reasonably calculated to result in

proper notice to Defendants.

    1.    r1.    If Defendants are given notice of the Application, they are likely to secret, conceal,

transfer or otherwise dispose of their ill-gotten proceeds from their sales of Counterfeit Products

or other goods infringing the Golden Goose Marks. Therefore, good cause exists for granting

Plaintiffs request for an asset restraining order. It typically takes the Financial Institutions a

minimum of five (5) days after service of the Order to locate, attach and freeze Defendants' Assets

and/or Defendants' Financial Accounts and it is anticipated that it will take the Third Pmiy Service

Providers a minimum of five (5) days to freeze Defendants' Merchant Storefronts. As such, the

Court allows enough time for Plaintiff to serve the Financial Institutions and Third Pmiy Service

Providers with this Order, and for the Financial Institutions and Third Party Service Providers to

comply with the Paragraphs I(B)(l) through I(B)(2) and I(C)(l) of this Order, respectively, before

requiring service on Defendants.

          }4:------SimmITJ:y,irDefellilantsme-giverrnotiee-ef-!h~lieatwn, thJc,y=ar<l:c~kely to,,,
                                            ---------------"·--------------•-"-
destrQJS:!!!f!~-:lude-01'--0the.wise-make-inaBCeSsibleto-Plamtiffthe-reeords-a!!d.documents relating

                                                   4
to De:fenda11ts~Tnanufacturmg, importing, exportmg, advertising, xnar:Jreting, promoting,

distributing, displaying,9Jffilingfofsale and/or sale of Counterfeit Products. Therefore Plaintiff
                   /-
                        .,..-,····   -·--·
has goo\,Uause to be granted expedited discovery.
        ~;/




                                                        ORDER
              Based on the foregoing findings of fact and conclusions oflaw, Plaintiff's Application is

hereby GRANTED as follows:

                                             I.   Temporary Restraining Order
A. IT IS HEREBY ORDERED, as sufficient cause has been shown, that Defendants are hereby

   restrained and enjoined from engaging in any of the following acts or omissions pending the

   heaiing and determination of Plaintiffs Application for a preliminary injunction as referenced

   in Paragraph (II)(A) below:

   1)            manufacturing, importing, exporting, advertising, marketing, promoting, distributing,

                 displaying, offering for sale, selling and/or otherwise dealing in Counterfeit Products,

                 or any other products beaiing the Golden Goose Marks and/or maiks that are

                 confusingly similar to, identical to and constitute a counterfeiting or infringement of

                 the Golden Goose Maiks;

   2)            directly or indirectly infringing in any manner Plaintiff's Golden Goose Maiks;

   3)            using any reproduction, counterfeit, copy or colorable imitation of Plaintiff's Golden

                 Goose Marks to identify any goods or service not authorized by Plaintiff;

   4)            using Plaintiff's Golden Goose Maiks and/or any other maiks that are confusingly

                 similar to the Golden Goose Maiks on or in connection with Defendants'

                 manufacturing, importing, expmiing, advertising, marketing, promoting, distributing,

                 offering for sale, selling and/or otherwise dealing in Counterfeit Products;

   5)            using any false designation of origin or false description, or engaging in any action

                 which is likely to cause confusion, cause mistake and/or to deceive members of the
                                                           5
     trade and/or the public as to the affiliation, connection or association of any product

     manufactured, imported, exported, advertised, marketed, promoted, distributed,

     displayed, offered for sale or sold by Defendants with Plaintiff, and/or as to the origin,

     sponsorship or approval of any product manufactured, imported, exported, advertised,

     marketed, promoted, distributed, displayed, offered for sale or sold by Defendants and

     Defendants' commercial activities and Plaintiff;

6)   secreting, concealing, destroying, altering, selling off, transferring or otherwise

     disposing of and/or dealing with: (i) Counterfeit Products and/or (ii) any computer files,

     data, business records, documents or any other records or evidence relating to their

     User Accounts, Merchant Storefronts or Defendants' Assets and the manufacture,

     importation, exportation, advertising, marketing, promotion, distribution, display,

     offering for sale and/or sale of Counterfeit Products;

7)   effecting assignments or transfers, forming new entities or associations, or creating

     and/or utilizing any other platfmm, User Account, Merchant Storefront or any other

     means of importation, exportation, advertising, marketing, promotion, distribution,

     display, offering for sale and/or sale of Counterfeit Products for the purposes of

     circumventing or otherwise avoiding the prohibitions set forth in this Order; and

8)   knowingly instructing any other person or business entity to engage in any of the

     activities referred to in subparagraphs I(A)(l) through I(A)(7) above and I(B)(l)

     tlu-ough I(B)(2) and I(C)(l) below.




                                           6
B. IT IS HEREBY ORDERED, as sufficient cause has been shown, that the Third Party Service

Providers and Financial Institutions are hereby restrained and enjoined from engaging in any of

the following acts or omissions pending the hearing and determination of Plaintiffs Application

for a preliminary injunction as referenced in Paragraph (II)(A) below, or until further order of

the Comi:

    1) secreting, concealing, transferring, disposing of, withdrawing, encmnbering or paying

       Defendants' Assets from or to Defendants' Financial Accounts until further ordered by this

       Court;

   2) secreting, concealing, destroying, altering, selling off, transfetTing or otherwise disposing

       of and/or dealing with any computer files, data, business records, documents or any other

       records or evidence relating to Defendants' Assets and Defendants' Financial Accounts;

       and

   3) knowingly instructing any person or business entity to engage in any of the activities

       refetTed to in subparagraphs I(A)(I) through I(A)(7) and I(B)(l) through I(B)(2) above and

       I(C)(l) below.

C. IT IS HEREBY ORDERED, as sufficient cause has been shown, that the Third Party Service

Providers are hereby restrained and enjoined from engaging in any of the following acts or

omissions pending the hearing and determination of Plaintiff's Application for a preliminary

injunction as referenced in Paragraph (II)(A) below, or until further order of the Comi:

   1) within five (5) days after receipt of service of this Order, providing services to Defendants,

       Defen_dants' User Accounts and Defendants' Merchant Storefronts, including, without

       limitation, continued operation of Defendants' User Accounts and Merchant Storefronts;

       and




                                                7
      2) knowingly instructing any other person or business entity to engage in any of the activities

          referred to in subparagraphs l(A)(l) through I(A)(7), I(B)(l) through I(B)(2) and I(C)(l)

          above.

                     II.   Order to Show Cause Why A Preliminary Injunction
                                 Should Not Issue And Order Of Notice

/4.   Defendants are hereby ORDERED to show cause before this Court in CoutiroomllU._ of the

      United States District Comi for the Southern District of New York at 500 Pearl Street/40 Fo!efL

 / ~ e , New York, New York o n - ~                        ;J..,,3        , 2020 at c/ :.J {)      _i_.m.

      or at such other time that this Court deems appropriate, why a preliminary injunction, pursuant

      to Fed. R. Civ. P. 65(a), should not issue.

 B. IT IS FURTHER ORDERED that opposing papers, if any, shall be filed electronically with

      the Comi and served on Plaintiffs counsel b                                to the offi=-of-Epstein
                    /l
      Drangel LLP at 60 East 42nd Street, Smte 2520, New Yurl~-hson-M:-Brangel

      onor before    /7~ / f                  , 2020. Plaintiff shall file any Reply papers on or before

/ /11~                      .20,2020.

 C. IT IS FURTHER ORDERED that Defendants are hereby given notice that failure to appear at

      the show cause hearing scheduled in Paragraph II(A) above may result in the imposition of a

      preliminary injunction against them pursuant to Fed. R. Civ. P. 65, which may take effect

      immediately upon the expiration of this Order, and may extend throughout the length of the

      litigation under the same terms and conditions set fotih in this Order.

                                    Ill.   Asset Restraining Order
 A. IT IS FURTHER ORDERED pursuant to Fed. R. Civ. P. 64 and 65 and N.Y. C.P.L.R. 6201

      and this Court's inherent equitable power to issue provisional remedies ancillary to its authority

      to provide final equitable relief, as sufficient cause has been shown, that within five (5) days

      of receipt of service of this Order, the Financial Institutions shall locate and attach Defendants'


                                                    8
   Financial Accounts and shall provide written confirmation of such attachment to Plaintiffs

   counsel.

    IV.       Order Authorizing Bifurcated and Alternative Service by Electronic Means
A. IT IS FURTHER ORDERED pursuant to Fed. R. Civ. P. 4(f)(3), as sufficient cause has been

   shown, that service may be made on, and shall be deemed effective as to Defendants if it is

   completed by the following means:

   1)     delivery of: (i) PDF copies of this Order together with the Summons and Complaint, or

          (ii) a link to a secure website (including NutStore, a large mail link created through

          Rmail.com and via website publication through a specific page dedicated to this

          Lawsuit accessible through ipcounselorslawsuit.com) where each Defendant will be

          able to download PDF copies of this Order together with the Summons and Complaint,

          and all papers filed in support of Plaintiffs Application seeking this Order to

          Defendants' e-mail addresses to be determined after having been identified by DHgate

          pursuant to Paragraph V(C); or

   2)     delivery of a message to Defendants through the system for communications

          established by the Third Party Service Providers on their respective platfonns,

          notifying Defendants that an action has been filed against them in this Court and

          providing a link to a secure website (such as NutStore or a large mail link created

          through Rmail.com) where each Defendant will be able to download PDF copies of

          this Order together with the Summons and Complaint, and all papers filed in support

          of Plaintiffs Application seeking this Order.

B. IT IS FURTHER ORDERED, as sufficient cause has been shown, that such alternative service

   by electronic means ordered herein shall be deemed effective as to Defendants, Third Party

   Service Providers and Financial Institutions through the pendency of this action.



                                               9
C. IT IS FURTHER ORDERED, as sufficient cause has been shown, that such alternative service

   by electronic means ordered hereiu shall be made within five (5) days of the Financial

   Institutions and Third Party Service Providers' compliance with Paragraphs III(A) and V(C)

   of this Order.

D. IT IS FURTHER ORDERED, as sufficient cause has been shown, that the Clerk of the Court

   shall issue a single original summons in the name of "Adashoe00l and all other Defendants

   identified in the Complaint" that will apply to all Defendants.

E. IT IS FURTHER ORDERED, as sufficient cause has been shown, that service may be made

   and shall be deemed effective as to the following if it is completed by the below means:

   1) delivery of: (i) a PDF copy of this Order, or (ii) a link to a secure website where PayPal

      Inc. will be able to download a PDF copy of this Order via electronic mail to EE Omaha

      Legal Specialist at EEOMALegalSpecialist@paypaI.com;

   2) delivery of (i) a PDF copy of this Order, or (ii) a link to a secure website where DHgate

       (including DHPay.com) will be able to download a PDF copy of this Order via electronic

      mail to Ms. Emily Zhou, Intellectual Property Management, Trust and Safety Department,

      DHgate at zhouxu@dhgate.com;

   3) delivety of: (i) a PDF copy of this Order, or (ii) a link to a secure website where Payoneer

      Inc. will be able to download a PDF copy of this Order via electronic mail to Payoneer

      Inc.'s Customer Service Management at customerservicemanager@payoneer.com and

      Edward Tulin, counsel for Payoneer Inc., at Edward.Tulin@skadden.com; and

   4) delivery of: (i) a PDF copy of this Order, or (ii) a link to a secure website where PingPong

      Global Solutions Inc. will be able to download a PDF copy of this Order via electronic mail

      to PingPong Global Solutions Inc.'s Legal Department at legal@pingpongx.com and

      Nicole Zeng at zengni@pingpongx.com.



                                                10
                          V.   Order Authorizing Expedited Discovery
A. IT IS FURTHER ORDERED, as sufficient cause has been shown, that:

   1) Within fourteen (14) days after receiving service of this Order, each Defendant shall serve

       upon Plaintiffs counsel a written report under oath providing:

          a. their true name and physical address;

          b. the name and location and URL of any and all websites that Defendants own and/or

              operate and the name, location, account numbers and URL for any and all User

              Accounts and Merchant Storefronts on any Third Party Service Provider platform

              that Defendants own and/or operate;

          c. the complete sales records for any and all sales of Counterfeit Products, including

              but not limited to number of units sold, the price per unit, total gross revenues

              received (in U.S. dollars) and the dates thereof;

          d. the account details for any and all of Defendants' Financial Accounts, including,

              but not limited to, the account numbers and current account balances; and

          e. the steps taken by each Defendant, or other person served to comply with Section

              I, above.

   2) Plaintiff may serve interrogatories pursuant to Rules 26 and 33 of the Federal Rules of

      Civil Procedure as well as Local Civil Rule 33.3 of the Local Rules for the Southern and

      Eastern Districts of New York and Defendants who are served with this Order shall provide

      written responses under oath to such interrogatories within fomieen (14) days of service to

      Plaintiffs counsel.

   3) Plaintiff may serve requests for the production of documents pursuant to Fed. R. Civ. P. 26

      and 34, and Defendants who are served with this Order and the requests for the production

      of documents shall produce all documents responsive to such requests within fomieen ( 14)

      days of service to· Plaintiffs counsel.

                                                11
B. IT IS FURTHER ORDERED, as sufficient cause has been shown, that within five (5) days of

   receipt of service of this Order the Financial Institutions shall identify any and all of

   Defendants' Financial Accounts, and provide Plaintiffs counsel with a summary report

   containing account details for any and all such accounts, which shall include, at a minimum,

   identifying information for Defendants, including contact infonnation for Defendants

   (including, but not limited to, mailing addresses and e-mail addresses), account numbers and

   account balances for any and all of Defendants' Financial Accounts and confirmation of said

   compliance with this Order.

C. IT IS FURTHER ORDERED, as sufficient cause has been shown, that within five (5) days of

   receipt of service of this Order, the Third Party Service Providers shall identify any and all of

   Defendants' User Accounts and Merchant Storefronts, and provide Plaintiffs counsel with a

   summary report containing account details for any and all User Accounts and Merchant

   Storefronts, which shall include, at a minimum, identifying infonnation for Defendants and

   Defendants' User Accounts and Defendants' Merchant Storefronts, contact information for

   Defendants (including, but not limited to, mailing addresses and e-mail addresses) and

   confirmation of said compliance with this Order.

D. IT IS FURTHER ORDERED, as sufficient cause has been shown, that:

   1)     Within fourteen (14) days of receiving actual notice of this Order, all Financial

          Institutions who are served with this Order shall provide Plaintiffs counsel all

          documents and records in their possession, custody or control (whether located in the

          U.S. or abroad) relating to any and all of Defendants' Financial Accounts, including,

          but not limited to, documents and records relating to:

          a. account numbers;

          b. current account balances;



                                               12
          c. any and all identifying information for Defendants, Defendants' User Accounts and

               Defendants' Merchant Storefronts, including, but not limited to, names, addresses

               and contact information;

          d. any and all account opening documents and records, including, but not limited to,

               account applications, signature cards, identification documents and if a business

               entity, any and all business documents provided for the opening of each and every

               of Defendants' Financial Accounts;

          e. any and all deposits and withdrawals during the previous year from each and every

               one of Defendants' Financial Accounts and any and all supporting documentation,

               including, but not limited to, deposit slips, withdrawal slips, cancelled checks and

               account statements; and

          f.   any and all wire transfers into each and every one of Defendants' Financial

               Accounts during the previous year, including, but not limited to, documents

               sufficientto show the identity of the destination of the transferred funds, the identity

               of the beneficiary's bank and the beneficiary's account number.

E. IT IS FURTHER ORDERED, as sufficient cause has been shown, that:

   I)     Within fourteen (14) days of receipt of service of this Order, the Third Party Service

          Providers shall provide to Plaintiffs counsel all documents and records in its

          possession, custody or control (whether located in the U.S. or abroad) relating to

         Defendants' User Accounts and Defendants' Merchant Storefronts, including, but not

         limited to, documents and records relating to:

         a. any and all User Accounts and Defendants' Merchant Storefronts and acc01mt

               details, including, without limitation, identifying infmmation and account numbers

               for any and all User Accounts and Defendants' Merchant Storefronts that



                                                 13
                   Defendants have ever had and/or currently maintain with the Third Party Service

                   Providers that were not previously provided pursuant to Paragraph V(C);

               b. the identities, location and contact info1mation, including any and all e-mail

                   addresses of Defendants that were not previously provided pursuant to Paragraph

                   V(C);

               c. the nature of Defendants' businesses and operations, methods of payment, methods

                   for accepting payment and any and all financial information, including, but not

                   limited to, info1mation associated with Defendants' User Accounts and

                   Defendants' Merchant Storefronts, a full accounting of Defendants' sales history

                   and listing history under such accounts and Defendants' Financial Accounts with

                   any and all Financial Institutions associated with Defendants' User Accounts and

                   Defendants' Merchant Storefronts; and

               d. Defendants'     manufacturing,    impmiing,      exporting,   advertising, marketing,

                   promoting, distributing, displaying, offering for sale and/or selling of Counterfeit

                   Products, or any other products bearing the Golden Goose Marks and/or marks that

                   are confusingly similar to, identical to and constitute an infringement of the Golden

                   Goose Marks.

                                          VI.      Security Bond

__/A.   IT IS FURTHER ORDERED that Plaintiff shall place security in the amount of         /t,1Jf. T~

        of any damages any person may be entitled to recover as a result of an improper or wrongful

        restraint ordered hereunder.

                                         VII.      Sealing Order

  A. IT IS FURTHER ORDERED that Plaintiffs Complaint and exhibits attached thereto, and

        Plaintiffs ex parte Application and the Declarations Sandro Baggiani and Brieanne Scully in

                                                     14
support thereof and exhibits attached thereto and this Order shall remain sealed until the

Financial Institutions and Third Party Service Providers comply with Paragraphs I(B)-(C),

III(A) and V(C) of this Order.




                                                    UNI    D STATE DISTRICT JUDGE




                                         15
<1'.
LU
...I
::>
C
LU
::c
u
Vl
